Citation Nr: 1112176	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of prostate cancer.  

2.  Entitlement to a compensable disability evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1967 to December 1970 and with the Navy from July 1974 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado, denying the claim of entitlement to a compensable disability evaluation for erectile dysfunction, and a January 2007 rating decision of the same RO reducing the disability evaluation for the Veteran's residuals of prostate cancer to 10 percent.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Denver, Colorado in April 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The  issues of entitlement to service connection for fatigue, depression and PTSD have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Veteran indicated he was not pursuing the claims in July 2007, he subsequently noted these claims again in August 2007.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased disability evaluation for the residuals of prostate cancer, to include urinary symptomatology and rectal bleeding, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not suffer from any deformity of the penis associated with his erectile dysfunction.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable disability evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  While this letter was not sent until after the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Erectile Dysfunction

The Veteran contends that he is entitled to a compensable disability rating for his erectile dysfunction.  Specifically, the Veteran has argued that he is entitled to a higher disability rating because even with medication, he is only capable of infrequent erections.  However, as outlined below, the Veteran has not met the criteria for a compensable disability evaluation at any time during the pendency of this claim.  As such, a compensable disability evaluation is not warranted.  

For historical purposes, the Veteran was granted service connection for erectile dysfunction in an October 2004 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 7522, effective as of June 14, 2004.  Special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) was also assigned for loss of use of a creative organ, effective as of June 14, 2004.  VA received the Veteran's claim seeking a higher disability evaluation in July 2006, and this claim was denied by the RO in a July 2006 decision.  The Veteran submitted a timely notice of disagreement to this decision in September 2006 and he subsequently appealed this decision to the Board in August 2007.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is compensably rated as 20 percent disabling.  38 C.F.R. § 4.115b.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, but Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Veteran was afforded a VA examination for his erectile dysfunction in March 2007.  It was noted that the Veteran was unable to achieve any sort of erection without medication.  At the time of examination, the Veteran was taking Levitra, and it was noted that he was able to achieve an erection when using this medication.  There was no history of surgery, implants, pumps or injections.  The Veteran's phallus was found to be normal upon examination.  

In the present case, there is no medical evidence suggesting that the Veteran suffers from deformity of the penis, and the Veteran has not alleged that he suffers from any deformity.  Rather, the medical evidence of record demonstrates that the Veteran's penis is normal, aside from the loss of erectile power.  As such, a compensable disability evaluation for erectile dysfunction is not warranted.  

The Board has considered an argument offered by the Veteran's representative in August 2009 in making the above determination.  According to the representative, the fact that the Veteran did not suffer from a deformed penis should not matter, and he should be granted a 20 percent disability evaluation as a result of his erectile dysfunction alone.  However, to grant a compensable disability evaluation for erectile dysfunction alone would be in direct violation of the applicable laws and regulations governing this issue.  As such, the Veteran's representative's argument must fail.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, there is no evidence suggesting that the Veteran has ever suffered from a deformity of the penis, and as such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for erectile dysfunction must be denied.



ORDER

Entitlement to a compensable disability evaluation for erectile dysfunction is denied.  


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected residuals of prostate cancer.  Specifically, it appears that the Veteran is claiming entitlement to increased disability evaluations for residuals of both urinary leakage and rectal bleeding.  However, additional evidentiary development is necessary on this matter before appellate review may proceed.  

The Veteran was last afforded a VA examination for his urinary related prostate cancer residuals in June 2006.  During the examination, it was noted that the Veteran had not experienced any urinary incontinency since his September 2004 radiation treatment, but just mild urgency.  He also had nocturia one to two times per night and urinated about every two to three hours during the day time.  The Veteran denied wearing any absorbent padding at this time.  

During his April 2010 hearing, the Veteran testified to nighttime voiding of three or four times per night with an average time of two hours between daytime urination.  The Veteran also testified to continued leakage after he stopped urinating, requiring him to wear extra thick or multiple pairs of underwear.  An April 2010 VA outpatient treatment record also indicates that the Veteran had residual incontinence that was requiring depends, but since he saw an outside urologist, his incontinence had improved and he was now only wearing a pad.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was in 2006, and since there is evidence suggesting a possible worsening of the Veteran's symptomatology, he should be provided the opportunity to appear for a new VA examination.  

In addition, the April 2010 VA outpatient treatment record suggests that the Veteran has been seeking treatment from a private urologist.  The Veteran should be asked to identify the name of his urologist and the dates of treatment, and VA should take all necessary steps to obtain copies of these records.  

Finally, the Veteran also testified during his April 2010 hearing that he was entitled to compensation for bleeding from the rectum as secondary to treatment for his prostate cancer.  However, the record demonstrates that the Veteran was already granted service connection for radiation proctitis in June 2007, effective as of July 26, 2006.  A 10 percent disability evaluation was assigned because the Veteran demonstrated rectal bleeding and fecal leakage.  As such, the Veteran is already receiving compensation for his rectal bleeding, as secondary to his prostate cancer radiation therapy.  The Veteran's claim, therefore, is interpreted as one of entitlement to a disability evaluation in excess of 10 percent for his radiation proctitis, associated with rectal bleeding.  The Veteran was last afforded a VA examination for these symptoms in March 2007.  Therefore, upon examination, these symptoms should be considered as well.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and ask him for the name and address of his private urologist, as well as the dates of treatment.  The RO/AMC should then take all necessary steps to obtain copies of these private treatment records.  Any response should be incorporated into the claims file.  

2.  The Veteran should be scheduled for a VA examination(s) before an appropriate specialist(s) to determine the current level of severity of his service-connected prostate cancer residuals.  The Veteran's claims file and a copy of this remand must be provided to the examiner(s) upon examination.  The examiner(s) is/are asked to address the following:

(i) Describe the current level of severity due to the Veteran's service-connected genitourinary symptoms, including the frequency of urinary leakage and whether the Veteran must wear absorbent materials as a result of this leakage.  

(ii) Describe the current level of severity due to the Veteran's radiation proctitis, including the frequency of rectal bleeding or leakage and whether the Veteran must wear a pad as a result of this leakage.

3. Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


